Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview on 2/26/2021 with Applicant Representative Nong-Qiang Fan, reg. no. 50,518
	
The application has been amended as follows to place the application in condition for allowance.

					In the claims
	In claim 35, replace “The integrated circuit of claim 1” with - - The integrated circuit of claim [[1]] 31 - -.
	In claim 36, replace “The integrated circuit of claim 1” with - - The integrated circuit of claim [[1]] 31 - -.


Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.



/PAUL DINH/Primary Examiner, Art Unit 2851